Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 1 of 10




                          N THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-00346-PAB-MEH

   OWNERS INSURANCE COMPANY,


          Plaintiff,

   v.

   11380 EAST SMITH ROAD, LLC, and
   3555 MOLINE, LLC,

          Defendants.

   _____________________________________________________________________

                                    ORDER
    _____________________________________________________________________

          This matter is before the Court on plaintiff’s Objection [Docket No. 113] to the

   Magistrate Judge’s Recommendation [Docket No. 108], defendants’ Objection [Docket

   No. 120] to the Magistrate Judge’s Recommendation [Docket No. 115], and

   Defendants’ Motion to Continue [Docket No. 116].

   I. OBJECTIONS

          The Court reviews a magistrate judge’s order on a non-dispositive matter under

   the clearly erroneous standard. See Fed. R. Civ. P. 72(a). Therefore, the Court must

   “affirm unless it ‘. . . is left with the definite and firm conviction that a mistake has been

   committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)

   (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

          The facts relevant to both objections are not disputed. T he Final Pretrial Order

   (“FPTO”) was entered on December 18, 2019. See Docket No. 72. Dispositive motions
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 2 of 10




   were to be filed on December 16, 2018, see Docket No. 36, and no party filed such a

   motion. After originally being set for a trial in summer 2020, the trial preparation

   conference and trial were reset to October 2, 2020 and October 26, 2020, respectiv ely.

   See Docket No. 77. Motions to exclude expert witnesses were to be filed sixty days

   before the trial preparation conference, and plaintiff filed a motion to exclude one of

   defendants’ experts. See Docket No. 78. The trial was continued again, to the

   currently scheduled dates of October 1, 2021 for the trial preparation conference and

   October 18, 2021 for trial. See Docket No. 93. On March 17, 2021, the Court granted

   plaintiff’s motion to exclude defendants’ damages expert, Edward Fronapfel. See

   Docket No. 97. On July 12, 2021, plaintiff filed a motion for leave to file a motion for

   summary judgment based on the premise that, without a damages expert, defendants

   could not make out their claims. See Docket No. 100. On August 2, 2021, defendants

   filed a motion for leave to designate a new damages expert. See Docket No. 109. The

   magistrate judge recommended denying both requests. See Docket Nos. 108, 115.

   The parties have filed objections, arguing that each of their requests should be granted.

   See Docket Nos. 113, 120. The Court finds no error in either recommendation.

          A. Motion for Leave to File Motion for Summary Judgment

          Plaintiff objects to the magistrate judge’s recommendation that it should not be

   permitted to file an out-of-time motion for summary judgment. See Docket No. 113.

   The magistrate judge noted that plaintiff’s motion was likely untimely, given that plaintiff

   waited four months to file a motion for leave to file a summary judgment motion. See

   Docket No. 108 at 5-6. Moreover, the magistrate judge concluded that, even if it was



                                                2
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 3 of 10




   timely, plaintiff should not be permitted to file an out-of-time summary judgment motion.

   The magistrate judge determined that the standards discussed in Koch v. Koch

   Industry, Inc., 203 F.3d 1202 (10th Cir. 2000), did not weigh in favor of permitting

   plaintiff to modify the FPTO. See Docket No. 108 at 6-9. First, as to prejudice, the

   recommendation found that defendants would be prejudiced by the dispositive motion

   because defendants would need to both brief a motion and prepare for trial with the trial

   date fast approaching. See id. at 6-7. Second, regarding curing the prejudice, the

   magistrate judge noted that only the Court could reschedule the trial. Id. at 7. Third,

   the magistrate judge found that, even if a summary judgment motion would simplify the

   trial, the disruptive effect of such a motion this close to the trial date outweighed any

   simplification, particularly because damages would need to be addressed at trial in any

   event. Id. at 7-8. Finally, the magistrate found no bad faith, although he concluded that

   plaintiff should have filed the motion earlier.

          Plaintiff objects to all but the bad faith finding. As to the first factor, plaintiff

   argues that defendants cannot be prejudiced by a motion that addresses a topic that

   must be determined at trial. See Docket No. 113 at 3. In support of that argument,

   plaintiff cites a decision from the Northern District of Iowa. See id. (citing Eischeid v.

   Dover Constr., Inc., 217 F.R.D. 448, 455 (N.D. Iowa 2003)). The Court is unpersuaded.

   First, Eischeid is not binding in the District of Colorado, so it is unclear how the

   magistrate judge could have applied the incorrect legal standard from a district court

   decision outside the Tenth Circuit. Second, Eischeid is inapposite. There, the court

   reasoned that it “could be persuaded” that, in som e circumstances, certain purely legal

   issues presented in a summary judgment motion “might present the most efficient”


                                                   3
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 4 of 10




   means of addressing the issues. See 217 F.R.D. at 455. The court ultimately

   determined that it made sense to allow the belated summary judgment motion because

   the legal question of whether there were “certain nondelegable duties” had to be

   determined by the court. Id. at 455-56. While it is true that a failure of defendants to

   prove damages may result in the court granting plaintiff’s Rule 50 motion at trial, it is

   also true that the probability of this result is a factor the parties can take into account in

   settlement negotiations, mitigating plaintiff’s specter of wasted time and money spent

   on a trial that never makes it to the jury. Moreover, plaintiff’s failure to seek leave

   earlier mitigates against granting its motion: as the Tenth Circuit noted in Koch, a

   party’s “failure to raise [a] specific defense at an earlier possible juncture cuts deeply

   against his claim of manifest injustice.” See 203 F.3d at 1223 (citations and quotations

   omitted).

          Second, plaintiff argues that, while it may not have been in the magistrate

   judge’s power to reschedule the trial, it is within the Court’s power to reschedule the trial

   to permit it to file a summary judgment motion. However, the effect of continuing the

   trial would be to further delay a trial that the pandemic has continued several times

   before and therefore contribute to a backlog of cases.

          Third, plaintiff argues that the recommendation is “relatively dismissive” on the

   disruptiveness of permitting plaintiff to file a motion for summary judgment. See Docket

   No. 113 at 4-5. But plaintiff offers no argument why the magistrate judge was actually

   wrong or was clearly erroneous. Accordingly, this objection is overruled.

          In sum, plaintiff has offered no argument as to why the magistrate judge’s

   conclusion is clearly erroneous and, instead, simply disagrees with the result. The


                                                  4
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 5 of 10




   Court finds no error in the recommendation and overrules plaintiff’s objections.

          B. Motion to Designate New Expert Witness

          Defendants object to the magistrate judge’s conclusion that they should not be

   permitted to designate a new expert witness. See Docket No. 120. Like plaintiff’s

   motion, the magistrate judge first concluded that defendants’ motion was untimely

   because they waited four and a half months after the exclusion of their expert to

   attempt to designate a new one. See Docket No. 115 at 5-6. Moreover, the magistrate

   judge determined that, under the Koch factors, defendants failed to demonstrate that

   they should be permitted to amend the FPTO and designate a new expert witness. As

   to the prejudice prong, the recommendation found that, although plaintiff may be

   familiar with the proposed expert, Andrew Behrens, Mr. Behrens was never disclosed

   as an expert, but only as a non-expert witness who might be called at trial. See id. at 6-

   7. Accordingly, plaintiff never received a full disclosure of Mr. Behrens’s opinions, had

   no opportunity to depose him, and no ability to challenge his opinions pursuant to

   Federal Rule of Evidence 702, things allowed by Federal Rule of Civil Procedure

   26(a)(2)(C). See id. at 7. With such little time between disclosure and trial, the

   magistrate judge concluded that plaintiff would be prejudiced.

          Regarding the ability to cure the prejudice, the recommendation concluded that it

   would be difficult to complete the procedures contemplated by Rule 26 in the time

   before trial, and the magistrate judge could not move the trial date. Id. at 8. As to the

   disruptive effect, the magistrate judge reasoned that, given all the procedures required

   by Rule 26, and the little time before trial, it would be a significant disruption to the trial

   process. Id. at 8-9. Finally, while the magistrate judge found no bad faith, he did find


                                                  5
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 6 of 10




   that defendants were slow in choosing to replace Mr. Fronapfel.

          Defendants make three objections, although they do not clearly explain how

   those objections correspond to any of the Koch factors. See Docket No. 120 at 3-7.

   First, defendants suggest that plaintiff is familiar with Mr. Behrens and, because of that

   familiarity, plaintiff somehow is not entitled to the full protection of Rule 26. See id. at 3-

   4. Second, defendants argue that the magistrate judge misapplied Summers v.

   Missouri Pacific R.R. System, 132 F.3d 599 (10th Cir. 1997). See id. at 4-6. Finally,

   defendants appear to be arguing that the magistrate judge misapplied the Koch factors

   based on the prior two arguments. See id. at 7-8. The Court finds none of the

   objections persuasive.

          First, as to plaintiff’s apparent familiarity with Mr. Behrens, defendants fail to

   explain how that familiarity corresponds to plaintiff’s ability to rebut newly disclosed

   expert opinions. Even if Mr. Behrens did some claim adjusting for this case, and

   plaintiff has deposed him in other litigation, that has no bearing on whether plaintiff had

   the opportunity to depose him here, see a full report of his opinions, and challenge his

   report pursuant to Rule 702. Indeed, def endants offer no legal authority for the

   proposition that “familiarity” with a witness is somehow relevant to amending a FPTO so

   close to trial. Moreover, the Court finds that Mr. Behrens’s involvement with the trial

   prior to Mr. Fronapfel being excluded actually cuts against defendants being able to

   designate him as an expert witness. If Mr. Behrens’s testimony would have been

   cumulative to Mr. Fronapfel’s testimony, it should have been easy for defendants to

   designate Mr. Behrens shortly after Mr. Fronapfel was excluded. Instead, defendants

   waited nearly five months to ask to designate him, and did so only after plaintiff sought


                                                 6
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 7 of 10




   to dismiss defendants’ claims. Accordingly, this objection is overruled.

          Next, defendants contend that the magistrate judge misapplied the Tenth

   Circuit’s decision in Summers. See Docket No. 120 at 4. In Summers, the new expert

   was to be designated eighty days before trial was to commence. See 132 F.3d at 605.

   But that is where the similarity ends. Contrary to the defendants here, the plaintiffs in

   Summers “acted promptly to find new experts.” Id. The plaintiffs had their experts

   excluded on August 25 and a motion identifying the new experts and moving for their

   designation was filed on September 15. Id. Four days later, that expert examined the

   plaintiffs, and by the time of the hearing on the motion, the plaintiffs had submitted a

   preliminary report of the new expert. Id. Here, defendants waited nearly five months –

   even though they now argue that Mr. Behrens is known to all – and still have not

   provided a report to the Court. And, contrary to the plaintiffs in Summers, defendants

   do not explain how the Court and plaintiff would have sufficient time to review Mr.

   Behren’s opinions. Rather, they suggest that plaintiff should be permitted to depose

   Mr. Behrens and then challenge his testimony at trial. Accordingly, the Court finds that

   the magistrate judge properly distinguished Summers and overrules the objection.

          Finally, defendants argue that the magistrate judge misapplied the Koch factors

   because Summers demonstrates that defendants are permitted to designate a new

   expert, and plaintiff does not need the full protection of Rule 26. As just concluded,

   Summers is inapposite. As to Rule 26, defendants offer no authority for the proposition

   that plaintiff is not entitled to the protections of Rule 26 simply because defendants

   were slow in designating a new expert. Accordingly, the objection is overruled.




                                                7
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 8 of 10




   II. MOTION TO CONTINUE

          In a second attempt to seek a continuance, defendants file a motion to continue

   based on United States v. West, 828 F.2d 1468 (10th Cir. 1987). See Docket No. 116

   at 8-11. Under West, a court is to examine: “the diligence of the party requesting the

   continuance; the likelihood that the continuance, if granted, would accomplish the

   purpose underlying the party's expressed need for the continuance; the inconvenience

   to the opposing party, its witnesses, and the court resulting from the continuance; the

   need asserted for the continuance and the harm that appellant might suffer as a result

   of the district court's denial of the continuance.” West, 828 F.2d at 1470. The Court

   finds that the factors do not weigh in favor of granting a continuance.

          First, the diligence of the party requesting the continuance weighs strongly in

   favor of denying the motion. Defendants argue that they were diligent because they

   filed the motion to continue a week after the recommendation denying the motion to

   designate a new expert. See Docket No. 116 at 9. But this argument ignores the fact

   that the reason defendants want a continuance is because defendants waited nearly

   five months to attempt to designate a new expert witness. Accordingly, this factor

   weighs strongly in favor of denying the motion.

          Second, as to usefulness of the continuance, the Court finds that, under the

   circumstances of this case, this factor is neutral. While defendants are correct that a

   continuance would give plaintiff time to depose Mr. Behrens and complete the process

   contemplated by Rule 26, there is no guarantee that parts of Mr. Behrens’s opinions

   would not be excluded. The parties could be back in the same position a year from

   now.


                                               8
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 9 of 10




             Third, the Court finds that inconvenience to plaintiff weighs in favor of denying

   the motion. Defendants argue that there is no inconvenience in continuing the trial

   because plaintiff also seeks to continue the trial to file a motion for summary judgment.

   See id. at 6. But that is not the only inconvenience to consider. As noted above, a

   continuance would postpone a trial that has already been continued several times. If a

   criminal case or pandemic-related reasons do not prevent this case from being tried in

   October, the Court has a strong interest in moving its docket forward. Therefore, this

   factor weighs in favor of denying the motion.

             Fourth, as to need and prejudice, the Court f inds that this factor weighs slightly in

   favor of granting the motion. The need for defendants to have a damages expert is

   high, and, without one, proving their case will be difficult, resulting in prejudice. But that

   is almost always the consequence of a court excluding a damages expert. The remedy

   to this situation is not a continuance of a trial, but the affected party more carefully

   choosing its experts and making sure their opinions are admissible. Moreover, here,

   defendants failed to timely designate a new proposed expert, and, therefore, further

   contributed to the position they find themselves in.

             The West factors weigh against a continuance and the Court will deny the motion

   to continue. However, in the event that a criminal case bumps the October 2021 trial,

   the Court will allow the parties to file additional motions on these issues.

   III. CONCLUSION

             For the foregoing reasons, it is

             ORDERED that Plaintiff’s Objection [Docket No. 113] is OVERRULED. It is

   further


                                                   9
Case 1:17-cv-00346-PAB-MEH Document 122 Filed 09/07/21 USDC Colorado Page 10 of 10




              ORDERED that the Recommendation of United States Magistrate Judge [Docket

    No. 108] is ACCEPTED. It is further

              ORDERED that defendants’ Objection [Docket No. 120] is OVERRULED. It is

    further

              ORDERED that the Recommendation of United States Magistrate Judge [Docket

    No. 115] is ACCEPTED. It is further

              ORDERED that Defendants’ Motion to Continue [Docket No. 116] is DENIED.



              DATED September 7, 2021.



                                            BY THE COURT:


                                            ______________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              10
